DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Kenneth Haas (Reg. No. 42,614) on 5/25/2022. The application has been amended as follows:

Claim 24. (Currently Amended) The method of claim 19

Allowable Subject Matter

Claims 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 14, 19 and 21 are about performing facial recognition on the image of the individual to identify the individual; determining a past criminal activity for the individual; determining a current incident type assigned to a public-safety officer; determining relevant criminal pasts related to the current incident type; determining if the individual’s past criminal activity is relevant to the current incident type by determining if the individual’s past criminal activity matches any of the relevant criminal pasts related to the current incident type; determining augmented-reality data based on the individual's past criminal activity matching one of the relevant criminal pasts related to the current incident type; and transmitting any augmented-reality data to the device, wherein the augmented reality data places a virtual object/shading near the individual.
The closest prior art Locke 20180018861, Myslinski 20180157259, and Patel 20160021025 cannot be properly combined to disclose these limitations. The applicant’s argument is persuasive based on board decision dated 4/20/2022.

Claim 15-18 depend on claim 14, are allowed based on same reason as claim 14.
Claim 20 and 24 depend on claim 19, are allowed based on same reason as claim 19.
Claim 22-23 depend on claim 21, are allowed based on same reason as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616